DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to because the “external barrier”, balloon, guidewire, outer diameter of the expanded balloon, and the balloon’s deflated diameter, are not shown by the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Balloon catheter with a deflated balloon and guidewire.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 is indefinite for claiming the device is a balloon catheter which comprises a “lumen support device”, since as the Examiner best understands, a lumen support device is not a part of a catheter, but rather is a separate entity therefrom which is delivered thereby. Since the specification describes the “lumen support device” as being a stent, and not a part of the balloon catheter (which is claimed), the Examiner understands all recitations of the lumen support device to not be positively claimed. If the lumen support device is a part of the balloon catheter as opposed to a stent intended to be carried thereupon, the Applicant should direct the Examiner towards what part of the catheter the lumen support device is directed.  
Claim 23 is indefinite for claiming “an external barrier” around the lumen support device since it isn’t clear whether this is a part of the catheter or the (unclaimed) lumen support device). 
Claim 26 is indefinite for referring to “cells” when claim 19, from which this depends, has already identified a plurality of “cell units”. It is unclear how, if at all, these are related. 
Remaining claims are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the deSirhanation of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sirhan et al. (US 20030050692 A1) hereinafter known as Sirhan.
Regarding claim 19 Sirhan discloses a balloon catheter (Figure 6a-c item 100) comprising:
a balloon (Figure 6a-c item 121); and 
a lumen support device in a crimped configuration coupled to the balloon which includes one or more unit cells which can transition from a stable collapsed to expanded configuration via a force through an inversion point of decreased force, the cells being capable of plastically deforming to an expanded configuration, the device also including a material with an elastic range between about 0.15-1% (the “lumen support device” is not a positively claimed part of the “balloon catheter” of the claim, but rather a device distinct therefrom which the catheter is intended to be carried. Accordingly, all elements of the “lumen support device” which do not affect the function or structure of the claimed “balloon catheter” are not relevant to the claimed invention).
Regarding claim 20 Sirhan discloses the catheter of claim 1 substantially as is claimed,
wherein Sirhan further discloses the material is a cobalt alloy (this material is not a part of the positively claimed catheter).
Regarding claim 21 Sirhan discloses the catheter of claim 1 substantially as is claimed,
wherein Sirhan further discloses an outer diameter of the balloon in an expanded configuration (illustrated in at least Figure 6d) is greater than a diameter of the lumen support device in its stable collapsed configuration (the diameter of the lumen support device is not related to the claimed balloon catheter).
Regarding claim 22 Sirhan discloses the catheter of claim 1 substantially as is claimed,
wherein Sirhan further discloses a guidewire (Figures 6a-e item 115).
Regarding claim 23 Sirhan discloses the catheter of claim 1 substantially as is claimed,
wherein Sirhan further discloses an external barrier around the lumen support device ([0142] sheath).
Regarding claim 24 Sirhan discloses the catheter of claim 1 substantially as is claimed,
wherein Sirhan further discloses the balloon is deflated (illustrated at least in Figure 6b).
Regarding claim 25 Sirhan discloses the catheter of claim 1 substantially as is claimed,
wherein Sirhan further discloses the lumen support device includes a coating (this is not a part of the positively claimed balloon catheter).
Regarding claim 26 Sirhan discloses the catheter of claim 1 substantially as is claimed,
wherein Sirhan further discloses the lumen support device includes cells (this is not a part of the positively claimed balloon catheter).
Regarding claim 27 Sirhan discloses the catheter of claim 1 substantially as is claimed,
wherein Sirhan further discloses the second segment is less flexible than the first segment (this again, is not part of the positively claimed catheter).
Regarding claim 28 Sirhan discloses the catheter of claim 1 substantially as is claimed,
wherein Sirhan further discloses the first segment conforms to a shape of the second in a collapsed configuration (this is not part of the positively claimed catheter).
Regarding claim 29 Sirhan discloses the catheter of claim 1 substantially as is claimed,
wherein Sirhan further discloses the cells are arranged in columns (this is not part of the positively claimed catheter).
Regarding claim 30 Sirhan discloses the catheter of claim 1 substantially as is claimed,
wherein Sirhan further discloses the columns are connected by a connector (this is not part of the positively claimed catheter).
Regarding claim 31 Sirhan discloses the catheter of claim 1 substantially as is claimed,
wherein Sirhan further discloses the connector is flexible (this is not part of the positively claimed catheter).
Regarding claim 32 Sirhan discloses the catheter of claim 1 substantially as is claimed,
wherein Sirhan further discloses the material has an elongation over 30% (this is not part of the positively claimed catheter).
Regarding claim 33 Sirhan discloses the catheter of claim 1 substantially as is claimed,
wherein Sirhan further discloses the material has an ultimate tensile strength over 500 MPa (this is not part of the positively claimed catheter).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/18/22